                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 1 of 38
                                                                                                                F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1    METZGER LAW GROUP
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com

                                                           A PROFESSIONAL LAW CORPORATION
                                                      2    RAPHAEL METZGER, ESQ., SBN 116020
                                                           SCOTT P. BRUST, ESQ., SBN 215951
                                                      3    555 E. OCEAN BLVD., SUITE 800
                                                           LONG BEACH, CA 90802
                                                      4    TELEPHONE: (562) 437-4499
                                                           TELECOPIER: (562) 436-1561
                                                      5    WEBSITE: www.toxictorts.com

                                                      6    Attorneys for Intervenor-Defendant,
                                                           COUNCIL FOR EDUCATION AND
                                                           RESEARCH ON TOXICS (“CERT”)
                                                      7
                                                      8                                 UNITED STATE DISTRICT COURT
                                                      9                                EASTERN DISTRICT OF CALIFORNIA
                                                     10
                                                     11
               555 east ocean boulevard, suite 800




                                                            CALIFORNIA CHAMBER OF                      Civil No. 2:19-cv-02019-KJM-EFB
                 a professional law corporation




                                                            COMMERCE,
                  long beach, california 90802




                                                     12                                                Assigned to the Hon. Kimberly A. Mueller,
metzger law group




                                                                          Plaintiff,                   Ctrm. 3
                                                     13
                                                                   vs.                                 INTERVENOR -DEFENDANT
                                                     14                                                COUNCIL FOR EDUCATION AND
                                                            XAVIER BECERRA, IN HIS OFFICIAL            RESEARCH ON TOXICS’ NOTICE OF
                                                     15     CAPACITY AS ATTORNEY GENERAL               MOTION AND MOTION FOR
                                                            OF THE STATE OF CALIFORNIA.                ATTORNEY’S FEES; MEMORANDUM
                                                     16                                                OF POINTS AND AUTHORITIES;
                                                                          Defendant.                   DECLARATION OF RAPHAEL
                                                                                                       METZGER
                                                     17
                                                                                                       DATE:               May 15, 2020
                                                     18                                                TIME:               10:00 a.m.
                                                                                                       ROOM:               3 (15th Floor)
                                                     19                                                JUDGE:              Kimberly A. Mueller
                                                     20
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 2 of 38
                                                                                                                                          F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                                                        TABLE OF CONTENTS
                                                      2                                                                                                                                             PAGE
                                                      3    MEMORANDUM OF POINTS AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                                                      4            1.       PRELIMINARY STATEMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                                                      5            2.       SUMMARY OF FACTS AND PROCEEDINGS . . . . . . . . . . . . . . . . . . . . . . . . . 3
                                                      6                     A.        Intervenor, Council for Education and Research on Toxics (CERT) . . . . . 3
                                                                            B.        The California Office of Environmental Health Hazard Assessment’s
                                                      7                               Determination of the Human Risk of Cancer from Acrylamide in Coffee,
                                                                                      and the CERT v. Starbucks Litigation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
                                                      8
                                                                   3.       AS AN INTERVENOR, CERT IS A PARTY TO THE ACTION, AND IS
                                                      9                     ENTITLED TO RECOVER COSTS AND FEES . . . . . . . . . . . . . . . . . . . . . . . . 10
                                                     10            4.       CCP § 1021.5 IS A PROPER BASIS FOR AN AWARD OF ATTORNEY’S
                                                                            FEES IN FAVOR OF CERT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
                                                     11
               555 east ocean boulevard, suite 800




                                                                   5.       AN ATTORNEY’S FEE AWARD UNDER CALIFORNIA CODE OF CIVIL
                 a professional law corporation
                  long beach, california 90802




                                                     12                     PROCEDURE § 1021.5 IS APPROPRIATE IN THIS CASE . . . . . . . . . . . . . . . 15
metzger law group




                                                     13            6.       IN THE ALTERNATIVE, 42 USC § 1988 IS ALSO A PROPER BASIS FOR
                                                                            AN AWARD OF ATTORNEY’S FEES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
                                                     14
                                                                   7.       THE FEES REQUESTED BY CERT ARE REASONABLE . . . . . . . . . . . . . . . 17
                                                     15
                                                                   8.       CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
                                                     16
                                                           DECLARATION OF RAPHAEL METZGER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28                                                                   i
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 3 of 38
                                                                                                                                              F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                                                         TABLE OF AUTHORITIES
                                                      2                                                                                                                                                 PAGE
                                                      3                                                                 CASES
                                                      4    Abouab v. City and County of San Francisco
                                                                 141 Cal.App.4th 643 (2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
                                                      5
                                                           Alexander v. United States
                                                      6          509 U.S. 544 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
                                                      7    Alvarado v. J.C. Penney Co.
                                                                  997 F.2d 803 (10th Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
                                                      8
                                                           American Beverage Association v. City and County of San Francisco
                                                      9          916 F.3d 749 (9th Cir. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
                                                     10    Attorneys' Liability Protection Soc. v. Klein
                                                                  929 F.Supp. 1399 (D. Kan. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
                                                     11
               555 east ocean boulevard, suite 800




                                                           Baker v. John Morrell & Co.
                 a professional law corporation
                  long beach, california 90802




                                                     12           263 F.Supp.2d 1161 (N.D. Iowa 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
metzger law group




                                                     13    Bell v. United Princeton Props., Inc.
                                                                   884 F.2d 713 (3d Cir.1989). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
                                                     14
                                                           Blum v. Stenson
                                                     15           465 U.S. 886 (1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
                                                     16    Brown v. Sullivan
                                                                 916 F.2d 492 (9th Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
                                                     17
                                                           CERT v. OEHHA et al.
                                                     18          LASC Case No. BC 721153 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
                                                     19    CERT v. Starbucks, et al.
                                                                 Los Angeles Superior Court Case No. BC 435759. . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 6, 7
                                                     20
                                                     21    City of Santa Monica v. Stewart
                                                                   126 Cal.App.4th 43 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
                                                     22    Coalition for a Sustainable Future in Yucaipa v. City of Yucaipa
                                                     23           238 Cal.App.4th 513 (2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           Consumer Advocacy Group, Inc. v. Exxon Mobil Corp.
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                                 104 Cal.App.4th 438 (2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                                                     25
                                                           County of Inyo v. City of Los Angeles
                                                     26          78 Cal.App.3d 82 (1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

                                                     27    County of San Luis Obispo v. Abalone Alliance
                                                                 178 Cal.App.3d 848 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
                                                     28                                                                      ii
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 4 of 38
                                                                                                                                               F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           Courser v. Allard
                                                                 2018 WL 2447970, at *4 (W.D. Mich., May 31, 2018, No. 1:16-CV-1108)
                                                      2                   (not reported) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
                                                      3    Delta Air Lines v. Civil Aeronautics Board
                                                                  505 F.2d 386 (D.C.Cir.1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                      4
                                                           ECOS, Inc. v. Brinegar
                                                      5          (M.D.N.C. 1987) 671 F.Supp. 381 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
                                                      6    Exeitis USA Inc. v. First Databank, Inc.
                                                                   2017 WL 6539909 at *4 (N.D. Cal. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
                                                      7
                                                           General Fed'n of Women's Clubs v. Iron Gate Inn, Inc.
                                                      8          537 A.2d 1123 (D.C.App.1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
                                                      9    In re Conservatorship of Whitley
                                                                  50 Cal.4th 1206 (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                                                     10
                                                           In re Taco Bell Wage and Hour Actions
                                                     11
               555 east ocean boulevard, suite 800




                                                                   222 F.Supp.3d 813 (E.D. Cal. 2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                 a professional law corporation
                  long beach, california 90802




                                                     12    Independent Living Center of Southern California, Inc. v. Kent
metzger law group




                                                                  909 F.3d 272 (9th Cir. 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
                                                     13
                                                           Judicial Watch, Inc. v. DOJ
                                                     14           774 F. Supp. 2d 225 (D.D.C. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
                                                     15    Mangold v. Cal. Pub. Utils. Comm'n
                                                                 67 F.3d 1470 (9th Cir.1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
                                                     16
                                                           MDT Corp. v. New York Stock Exchange, Inc.
                                                     17         858 F.Supp. 1028 (C.D. Cal. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                     18    MRO Communications, Inc. v. American Tel. & Tel. Co.
                                                                197 F.3d 1276 (9th Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
                                                     19
                                                           Nat’l Ass’n of Concerned Veterans v. Sec’y of Def.
                                                     20           675 F.2d 1319 (D.C. Cir. 1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
                                                     21    Nat’l Inst. of Family & Life Advocates v. Becerra
                                                     22            138 S.Ct. 2361 (2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

                                                     23    New York Times Co. v. United States
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                                 403 U.S. at 714 (1971) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           Schneider v. Dumbarton Developers, Inc.
                                                     25           767 F.2d 1007 (D.C. Cir. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                                                     26    Serrano v. Priest
                                                                  20 Cal.3d 25 (1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
                                                     27
                                                     28                                                                       iii
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 5 of 38
                                                                                                                                                  F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           Smith v. Board of School Commissioners of Mobile County
                                                                  119 F.R.D. 440 (S.D.Ala.1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                      2
                                                           Supreme Court of Virginia v. Consumers Union of U. S., Inc.
                                                      3          446 U.S. 719 (1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
                                                      4    United States v. State of Or.
                                                                  657 F.2d 1009 (9th Cir. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
                                                      5
                                                           Universal Amusement Co., Inc. v. Vance
                                                      6           587 F.2d 159 (5th Cir. 1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
                                                      7    Wal-Mart Stores, Inc. v. City of Turlock
                                                                483 F.Supp.2d 1023 (E.D. Cal. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
                                                      8
                                                           Willard v. Kelley
                                                      9           238 Cal.App.4th 1049 (2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
                                                     10    Zimmerman v. Emmons
                                                                 225 F.2d 97 (9th Cir. 1955) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
                                                     11
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12                                                                 STATUTES
metzger law group




                                                     13    42 USC 1988(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
                                                     14    42 USC § 1983 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
                                                     15    42 USC § 1988 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 17
                                                     16    Code of Civil Procedure § 1021.5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 12, 13, 15-17
                                                     17    Health & Safety Code § 25249.10(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
                                                     18    Health & Safety Code § 25249.7(d) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 8, 14
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28                                                                         iv
                                                                INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                             NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                            AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 6 of 38
                                                                                                                        F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           TO THE PARTIES HERETO AND TO THEIR ATTORNEYS OF RECORD:
                                                      2
                                                      3                   PLEASE TAKE NOTICE that on May 15, 2020, at 10:00 a.m., or as soon thereafter
                                                      4    as the matter may be heard in Courtroom 3 of the above-entitled Court, Intervenor, Council for
                                                      5    Education and Research on Toxics (“CERT”), hereby moves for an award of its attorney’s fees
                                                      6    reasonably incurred in this matter, pursuant to Federal Rule of Civil Procedure 54(d).
                                                      7                   This motion will be made on the grounds that CERT brought a successful motion to
                                                      8    dismiss under Federal Rule of Civil Procedure 12, and successfully opposed Plaintiff’s Motion for
                                                      9    Preliminary Injunction. In so doing, CERT not only successfully vindicated its own rights, but also
                                                     10    the rights of other private enforcers of Proposition 65, thus entitling CERT to an award of fees
                                                     11
               555 east ocean boulevard, suite 800




                                                           pursuant to California Code of Civil Procedure § 1021.5 and/or 42 USC § 1988.
                 a professional law corporation
                  long beach, california 90802




                                                     12                   CERT therefore requests that the Court award attorney’s fees in the amount of
metzger law group




                                                     13    $157,560.00.
                                                     14                   CERT has met and conferred with counsel for Plaintiff, as reflected in the
                                                     15    accompanying Declaration of Raphael Metzger, ¶¶46-51, Exhs. “A” through “C”.
                                                     16                   This motion will be based upon this Notice, upon the Memorandum of Points and
                                                     17    Authorities and Declaration of Raphael Metzger attached hereto, upon the pleadings and papers on
                                                     18    file herein, upon all matters of which the Court may properly take judicial notice, and upon such
                                                     19    evidence and argument as may be presented at the hearing hereon.
                                                     20
                                                     21    DATED: March 30, 2020                    METZGER LAW GROUP
                                                     22                                             A Professional Law Corporation

                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                                                                        /s/ Raphael Metzger
                                                                                                    ______________________________
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                                                                    RAPHAEL METZGER, ESQ.
                                                     25                                             Attorneys for Intervenor
                                                                                                    COUNCIL FOR EDUCATION AND
                                                     26                                             RESEARCH ON TOXICS (“CERT”)

                                                     27
                                                     28                                                    1
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 7 of 38
                                                                                                                           F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES
                                                      2
                                                      3                    1.      PRELIMINARY STATEMENT
                                                      4
                                                      5                    Intervenor-Defendant Council for Education and Research on Toxics (CERT)
                                                      6    intervened in this action in order vindicate important public rights that Plaintiff California Chamber
                                                      7    of Commerce (“Cal Chamber”) targeted in a lawsuit that seeks to enjoin both the State of California
                                                      8    and all private enforcers from enforcing one of the most important public health statutes in the state.
                                                      9                    Proposition 65 requires businesses that expose Californians to carcinogens to provide
                                                     10    a consumer health warning. Claims for violating the law may be brought by the State or private
                                                     11
               555 east ocean boulevard, suite 800




                                                           enforcers acting for the public benefit. When an enforcer prevails in such a claim, it may request an
                 a professional law corporation
                  long beach, california 90802




                                                     12    award of attorney’s fees pursuant to CCP § 1021.5, which permits a fee award to a successful party
metzger law group




                                                     13    in any action which has resulted in the enforcement of an important right affecting the public interest.
                                                     14                    Acrylamide, which is present in a variety of foods, is a potent neurotoxin that has
                                                     15    been a known carcinogen to the State of California since 1990. CERT is a longtime private enforcer
                                                     16    of Proposition 65, and has successfully litigated important cases resulting in reduction of acrylamide
                                                     17    in consumer food products, and providing required health warnings for acrylamide.
                                                     18                    The complaint that Cal Chamber filed in this case sought injunctive and declaratory
                                                     19    relief that would have barred both the State and private enforcers from initiating or continuing any
                                                     20    Proposition 65 claim with respect to acrylamide in food and beverages, and would have enjoined a
                                                     21    state court proceeding that CERT has successfully litigated for almost a decade. Worse yet, the
                                                     22    complaint presented a facial challenge to Proposition 65 as a whole, and sought a declaration stating
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           that Proposition 65 “on its face violates the First Amendment.” CERT intervened in the case in
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           order to file a motion to dismiss the claim under FRCP 12, and to oppose Cal Chamber’s motion for
                                                     25
                                                           a preliminary injunction. CERT prevailed on both of those matters, at which time Cal Chamber
                                                     26
                                                           amended its complaint to omit CERT as a party, thus effecting its dismissal. CERT now brings a
                                                     27
                                                           motion for its attorney’s fees as a prevailing party.
                                                     28                                                       2
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 8 of 38
                                                                                                                         F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                          2.      SUMMARY OF FACTS AND PROCEEDINGS
                                                      2
                                                      3                           A.      Intervenor, Council for Education and Research on Toxics
                                                      4                                   (CERT)
                                                      5
                                                      6                   The Council for Education and Research on Toxics (CERT) is a public benefit
                                                      7    organization whose primary charitable purposes are education and research regarding toxic
                                                      8    substances. Founded by two University of California professors in 2001, CERT is a unique non-
                                                      9    governmental organization: its officers and directors serve without compensation and, maintaining
                                                     10    a low overhead, virtually every dollar that CERT receives by way of contributions, successful
                                                     11
               555 east ocean boulevard, suite 800




                                                           Proposition 65 litigation, and cy pres awards, is disbursed in the form of research and education
                 a professional law corporation
                  long beach, california 90802




                                                     12    grants, mostly to research scientists and students within the University of California system. CERT
metzger law group




                                                     13    has filed amicus curiae briefs in California appellate courts, the California Supreme Court, federal
                                                     14    appellate courts, and the U.S. Supreme Court.
                                                     15                   In 2002 Swedish researchers discovered that the potent carcinogen and neurotoxin
                                                     16    acrylamide is present at high levels in many cooked foods, prompting the European Food Safety
                                                     17    Authority (EFSA) to declare acrylamide in food a “major public health concern.” Since
                                                     18    approximately 40% of Americans develop cancer and scientists attribute a like percentage of human
                                                     19    cancers to carcinogens in the human diet, CERT decided to devote its efforts and resources to
                                                     20    remedying the major public health problem of acrylamide in the human diet. Thus, in late 2002
                                                     21    CERT filed the first case to enforce Proposition 65 regarding acrylamide in french fries sold in fast
                                                     22    food restaurants. CERT’s counsel co-litigated that case and another case regarding acrylamide in
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           potato chips with the California Attorney General. Those cases were both successful and resulted
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           in the entry of consent judgments in Los Angeles Superior Court, conferring substantial benefits to
                                                     25
                                                           California consumers. In the former case, french fry manufacturers agreed to provide cancer hazard
                                                     26
                                                           warnings informing consumers of the acrylamide cancer hazard and in the latter case, potato chip
                                                     27
                                                           manufacturers reduced acrylamide levels in potato chips in lieu of providing cancer hazard warnings
                                                     28                                                     3
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 9 of 38
                                                                                                                        F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           – the best result for public health, since removing carcinogens from food reduces the cancer burden,
                                                      2    whereas cancer hazard warnings merely inform consumers that certain foods present significant
                                                      3    cancer hazards, so they can make informed choices about purchasing foods and thereby reduce their
                                                      4    individual risks of cancer.
                                                      5
                                                      6                           B.     The California Office of Environmental Health Hazard
                                                      7                                  Assessment’s Determination of the Human Risk of Cancer from
                                                      8                                  Acrylamide in Coffee, and the CERT v. Starbucks Litigation
                                                      9
                                                     10                   In March 2005, the California Office of Environmental Health Hazard Assessment
                                                     11
               555 east ocean boulevard, suite 800




                                                           (OEHHA) published a report titled “Characterization of Acrylamide Intake from Certain Foods,” in
                 a professional law corporation
                  long beach, california 90802




                                                     12    which OEHHA determined that all coffee drinkers have a significantly increased risk of cancer from
metzger law group




                                                     13    acrylamide in coffee, i.e., the No Significant Risk Level (NSRL) for exposure to acrylamide from
                                                     14    consumption of coffee was exceeded for coffee drinkers, even average and light consumers. This
                                                     15    report, by the agency responsible for implementing the Safe Drinking Water and Toxic Enforcement
                                                     16    Act of 1986, commonly known as Proposition 65, clearly informed coffee roasters and retailers that
                                                     17    they were exposing Californians to acrylamide in excess of the NSRL. Nevertheless, the entire
                                                     18    industry failed and refused to provide legally required cancer warnings. Accordingly, CERT
                                                     19    determined it would be necessary to sue the coffee industry to force it to comply with Proposition
                                                     20    65 to protect the health of California coffee consumers (about 2/3 the population).
                                                     21                   In 2010 CERT initiated litigation against the coffee industry regarding acrylamide in
                                                     22    coffee (CERT v. Starbucks, et al., Los Angeles Superior Court Case No. BC 435759), with the goal
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           of persuading coffee roasters to reduce acrylamide levels in coffee. The litigation involves two
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           consolidated cases against approximately 85 coffee roasters and retailers, most of which are
                                                     25
                                                           members of the National Coffee Association, the California Grocers Association, and the California
                                                     26
                                                           Chamber of Commerce. CERT asserted a single cause of action for violation of Proposition 65. The
                                                     27
                                                           complaint sought no damages, but rather sought an injunction enjoining Defendants from continuing
                                                     28                                                     4
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 10 of 38
                                                                                                                            F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           to violate Proposition 65, as well as civil penalties for violating California law (3/4 of civil penalties
                                                      2    are paid to OEHHA). The consolidated cases were assigned to the Honorable Elihu M. Berle in the
                                                      3    Complex Litigation Department of the Los Angeles Superior Court.
                                                      4                    Among the Defendants’ affirmative defenses were two statutory defenses and two
                                                      5    constitutional defenses - “False Compelled Speech” in violation of the First Amendment, and federal
                                                      6    preemption. In the Fall of 2014, Judge Berle tried the constitutional defenses and the “No Significant
                                                      7    Risk Level” defense, and on September 9, 2015, issued his Phase 1 Statement of Decision, adjudging
                                                      8    those defenses in favor of CERT and against all Defendants.
                                                      9                    The Defendants sought review of the adverse decision against them on their First
                                                     10    Amendment defense by way of petition for writ of mandate in the California Court of Appeal, which
                                                     11
               555 east ocean boulevard, suite 800




                                                           carefully considered their writ petition, but ultimately denied the petition for lack of merit.
                 a professional law corporation
                  long beach, california 90802




                                                     12    Thereafter, in 2016 CERT filed motions for summary adjudication of its prima facie case, which
metzger law group




                                                     13    Judge Berle granted against the Roasters and the Retailers.
                                                     14                    In the Fall of 2017 Judge Berle tried Defendants’ last affirmative defense, their
                                                     15    “Alternative Risk Level” defense and, on May 9, 2018, issued a Phase 2 Statement of Decision,
                                                     16    adjudging Defendants’ last affirmative defense in favor of CERT and against all Defendants. In the
                                                     17    summer of 2018, the Defendants filed a motion to renew and reopen the trial of their First
                                                     18    Amendment Defense based on the Supreme Court’s decision in Nat’l Inst. of Family & Life
                                                     19    Advocates v. Becerra, 138 S.Ct. 2361 (2018) (NIFLA). Judge Berle denied the motion on the merits
                                                     20    in a thoughtful, well-reasoned decision.
                                                     21                    The Defendants then filed a second petition for writ of mandate, seeking review of
                                                     22    Judge Berle’s decision denying their motion to renew/reopen the trial of their First Amendment
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           Defense. In response to that petition, the Court of Appeal issued a temporary stay of proceedings
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           on the eve of the remedies trial, but after CERT filed a brief informing the court of the new en banc
                                                     25
                                                           decision of the Ninth Circuit in American Beverage Association v. City and County of San
                                                     26
                                                           Francisco, 916 F.3d 749 (9th Cir. 2019), the Court of Appeal vacated its temporary stay, allowing
                                                     27
                                                           Judge Berle to resume proceedings and to finish trial of the case.
                                                     28                                                        5
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 11 of 38
                                                                                                                                F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                            In June 2018, OEHHA proposed a regulation to nullify Judge Berle’s decision. On
                                                      2    June 3, 2019, OEHHA adopted 27 CCR 25704, which purports to declare that carcinogens in coffee
                                                      3    do not present a significant risk of cancer - disregarding the agency’s own findings in its 2005 report.
                                                      4    CERT has identified 14 grounds why OEHHA’s new regulation is invalid and unenforceable, and
                                                      5    asserted its validity claims in an action against OEHHA (CERT v. OEHHA, et al., LASC Case No.
                                                      6    BC 721153). However, the judge in the new case abstained from adjudicating those claims, instead
                                                      7    deferring to Judge Berle to address the validity of the new regulation in the ongoing coffee litigation.
                                                      8                     In the summer of 2019, Defendants filed motions for leave to amend their answers
                                                      9    to assert the regulation as a new affirmative defense, which were granted. CERT has filed seven
                                                     10    motions for Summary Adjudication and one Motion for Judgment regarding the invalidity of the
                                                     11
               555 east ocean boulevard, suite 800




                                                           regulation, and intends to file several additional motions that require advance discovery.1
                 a professional law corporation
                  long beach, california 90802




                                                     12                     Concerned that OEHHA’s new regulation is invalid and unenforceable, the coffee
metzger law group




                                                     13    industry (represented by Trenton Norris of Arnold Porter using his other organizational client, the
                                                     14    California Chamber of Commerce), filed the present action seeking preliminary and permanent
                                                     15    injunctions enjoining all enforcement regarding acrylamide in food, to surreptitiously enjoin Judge
                                                     16    Berle from completing trial of the CERT v. Starbucks case. (ECF No. 1) While the original
                                                     17    complaint mentioned the CERT v. Starbucks case in two different places (¶¶ 45 and 47), Mr. Norris
                                                     18    failed to inform this court that his firm tried and lost the First Amendment defense in that case,
                                                     19    unsuccessfully sought to reopen that defense, and filed two writ petitions to overturn Judge Berle’s
                                                     20    decision, both of which were unsuccessful.
                                                     21                     Cal Chamber’s original complaint purported to seek declaratory relief, along with
                                                     22    “[p]reliminary and permanent injunctions prohibiting . . . private enforcers of Proposition 65 under
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           Cal. Health & Safety Code § 25249.7(d)), from enforcing or threatening to enforce the Proposition
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           65 warning requirements for cancer with respect to acrylamide in food products intended for human
                                                     25
                                                           consumption.” The complaint was a direct attack upon Proposition 65's warning requirement for
                                                     26
                                                     27            1
                                                                    While the pending motions were scheduled to be heard this month, the hearings have been continued to
                                                           May 11, at the earliest, in light of the Coronavirus emergency.
                                                     28                                                           6
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 12 of 38
                                                                                                                            F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           acrylamide in food and beverages, alleging that “there is no reliable scientific evidence that dietary
                                                      2    acrylamide increases the risk of cancer in humans.” (¶78). In addition to alleging that health
                                                      3    warnings should not be required for acrylamide, the complaint launched a facial challenge to all of
                                                      4    Proposition 65, alleging that “the Proposition 65 warning requirement is unconstitutional on its
                                                      5    face,” because Cal. Health & Safety Code § 25249.10(c) assigns the defendant the burden of
                                                      6    establishing that any exposure falls within the safe harbor limit for a given chemical the Act (¶83).
                                                      7                     The complaint, on its face, constituted a collateral attack on a pending proceeding (the
                                                      8    CERT v. Starbucks case), because it did not allege that it only seeks to enjoin future enforcement of
                                                      9    Proposition 65, but rather alleged that it sought to enjoin all enforcement of Proposition 65. When
                                                     10    counsel for CERT became aware of the new lawsuit and obtained a copy of the complaint, it became
                                                     11
               555 east ocean boulevard, suite 800




                                                           immediately apparent that Cal Chamber was attempting to obtain an injunction that would directly
                 a professional law corporation
                  long beach, california 90802




                                                     12    interfere with the ongoing state coffee litigation, in violation of the federal Anti-Injunction Act. It
metzger law group




                                                     13    was also apparent that the complaint was subject to dismissal under the Rooker-Feldman doctrine,
                                                     14    as well as the Younger and Colorado River abstention doctrines.
                                                     15                     On October 16, 2019, CERT filed a Motion to Dismiss under FRCP 12(b) (ECF No.
                                                     16    8), along with a concurrent Motion to Intervene as a party defendant (ECF no. 10). Only two days
                                                     17    later, Cal Chamber agreed to CERT’s intervention, filing a Statement of Non-Opposition on October
                                                     18    18, 2019 (ECF No. 13). The parties later filed a stipulation for intervention (ECF No. 28), which the
                                                     19    Court signed on November 15, 2019 (ECF No. 29).
                                                     20                     On November 1, 2019, the Attorney General filed its own motion to dismiss. (ECF
                                                     21    No. 20) However, the AG’s motion did not argue the Anti-Injunction Act as a basis for dismissing
                                                     22    the complaint.
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                                            On November 8, 2019, Cal Chamber filed a Motion for Preliminary Injunction (ECF
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           No. 26). Cal Chamber argued that “the Court should enjoin the Proposition 65 warning requirement
                                                     25
                                                           for cancer as applied to acrylamide in food products, including beverages.” (Id. at 2:28 – 3:2) The
                                                     26
                                                           moving papers discussed Proposition 65's statutory and regulatory framework at length, including
                                                     27
                                                           the criteria for naming known carcinogens that require cancer warnings, the circumstances under
                                                     28                                                        7
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 13 of 38
                                                                                                                         F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           which acrylamide was added to the list, the manner in which Proposition 65 is enforced, and ways
                                                      2    in which those alleged to have violated the Act may defend against the claim (Id. at 3:22 – 8:11). The
                                                      3    motion went on to argue that Proposition 65 warnings are only required with respect to chemicals
                                                      4    that are “known to the state to cause cancer,” but that such a warning with respect to acrylamide
                                                      5    would not be purely factual and non-controversial (Id. at 11:11 – 13:22). Based on such reasoning,
                                                      6    Cal Chamber requested that this Court apply constitutional standards to the substantive state law of
                                                      7    Proposition 65, and grant a preliminary injunction against issuing 60-day notices of violation to
                                                      8    enforce the Proposition 65 warning requirement with respect to acrylamide in food and beverages,
                                                      9    and against litigation following notice.
                                                     10                     When CERT received Cal Chamber’s Motion for Preliminary Injunction, it was
                                                     11
               555 east ocean boulevard, suite 800




                                                           immediately apparent that the motion, if granted, would strike at the heart of CERT’s mission as a
                 a professional law corporation
                  long beach, california 90802




                                                     12    non-profit private enforcer of Proposition 65. The injunction order that Cal Chamber sought would
metzger law group




                                                     13    have barred CERT from acting as a private attorney general in any new enforcement matters, even
                                                     14    though the language of Proposition 65 expressly permits CERT to do so,2 and all of CERT’s prior
                                                     15    Proposition 65 claims have been asserted on behalf of the People of the State of California. Thus
                                                     16    any order issuing the requested preliminary injunction would have violated CERT’s own First
                                                     17    Amendment rights in two distinct ways, first by abridging CERT’s freedom of speech by barring
                                                     18    CERT from sending out any new Notices of Violation, and second by abridging CERT’s right to
                                                     19    petition by barring CERT from filing any new actions as a private enforcer.
                                                     20                     On January 16, 2020, CERT filed its opposition to Cal Chamber’s Motion for
                                                     21    Preliminary Injunction, arguing that the requested injunction constituted an unlawful prior restraint
                                                     22    on the free speech rights enshrined in the Constitution, and in the statutory framework of Proposition
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           65 (ECF No. 43). The following day, CERT’s motion to dismiss was heard by the Court, and the
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           Court took the matter under submission.
                                                     25
                                                           //
                                                     26
                                                     27
                                                                    2
                                                                        Cal. Health & Safety Code § 25249.7(d).
                                                     28                                                           8
                                                                   INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                                NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 14 of 38
                                                                                                                         F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                            Following the hearing on the motions, counsel for CERT had an in-person meet and
                                                      2    confer conference with Cal Chamber’s attorney Trent Norris on January 21, 2020 to discuss possible
                                                      3    resolution of CERT’s involvement in the case, along with CERT’s forthcoming claim for attorney’s
                                                      4    fees. Mr. Norris requested that CERT provide a written demand regarding its fees and the terms of
                                                      5    any dismissal.
                                                      6                     On January 23, 2020, counsel for CERT sent a meet and confer email to Mr. Norris
                                                      7    seeking payment of fees and costs in the amount of $141,212.48. (Metzger Dec. Ex. “A”)
                                                      8                     On March 3, 2020, the Court issued an order granting both motions to dismiss, based
                                                      9    in part upon the Anti-Injunction Act, which had only been raised by CERT. (ECF No. 56) In its
                                                     10    order dismissing the complaint, the Court reasoned that “plaintiff’s request for an injunction is not
                                                     11
               555 east ocean boulevard, suite 800




                                                           merely prospective,” and therefore, was barred by the Anti-Injunction Act, which “bars the court
                 a professional law corporation
                  long beach, california 90802




                                                     12    from granting plaintiff’s requested remedies, warranting dismissal under Rule 12(b)(6). (Id. at 7) In
metzger law group




                                                     13    light of the order granting dismissal of the complaint, the Court also denied Cal Chamber’s motion
                                                     14    for preliminary injunction, “as it is based on the dismissed claims.”(Id. at 10)
                                                     15                     When the Court granted CERT’s motion to dismiss, it granted Cal Chamber leave to
                                                     16    amend its complaint. On March 16, 2020, Cal Chamber filed its First Amended Complaint. (ECF
                                                     17    No. 57) The amended complaint filed by CalChamber does not identify CERT anywhere, even
                                                     18    though CERT had already become a party defendant before the First Amended Complaint was filed.
                                                     19    Generally, amending a complaint to omit the mention of a party that has previously been involved
                                                     20    in the case acts as a dismissal of that party. See Zimmerman v. Emmons (9th Cir. 1955) 225 F.2d 97,
                                                     21    98n2 (where plaintiff filed an amended complaint naming only one of the 12 previously-named
                                                     22    defendants, “in effect, the action was dismissed as to all defendants except appellee.”). See also
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           Attorneys' Liability Protection Soc. v. Klein (D. Kan. 1996) 929 F.Supp. 1399, 1400 (filing of
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           amended complaint that omits names of previously-named defendants renders those defendants “no
                                                     25
                                                           longer parties to the case.”). See also Courser v. Allard (W.D. Mich., May 31, 2018, No.
                                                     26
                                                           1:16-CV-1108) (not reported) 2018 WL 2447970, at *4 (ruling that plaintiff amending complaint
                                                     27
                                                           //
                                                     28                                                      9
                                                                   INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                                NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 15 of 38
                                                                                                                          F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           pursuant to FRCP 15(a)(1), and omitting name of previous defendant, “was effective to drop
                                                      2    [defendant] from the case.”).
                                                      3                   In an effort to resolve the status of CERT, on March 17, 2020, CERT’s counsel sent
                                                      4    correspondence to Mr. Norris, inquiring whether it was Cal Chamber’s intent to dismiss CERT.
                                                      5    (Metzger Dec. Ex. “B”) On March 18, Mr. Norris sent a reply email in which he stated that “I’m not
                                                      6    sure whether CERT still has an interest in this case,” but also not confirming that Cal Chamber had
                                                      7    intended to dismiss CERT. (Metzger Dec. Ex. “C”) Therefore, in an abundance of caution, CERT
                                                      8    is deeming itself to have been dismissed, in the face of an amended complaint that makes no mention
                                                      9    of CERT, and makes its motion for an award of attorney’s fees at this time, in order to ensure
                                                     10    timeliness.
                                                     11
               555 east ocean boulevard, suite 800




                                                                          As of the date of this filing, CERT has incurred $157,560.00 in attorney’s fees, as
                 a professional law corporation
                  long beach, california 90802




                                                     12    described in further detail in the accompanying Declaration of Raphael Metzger.
metzger law group




                                                     13
                                                     14                   3.      AS AN INTERVENOR, CERT IS A PARTY TO THE ACTION, AND
                                                     15                           IS ENTITLED TO RECOVER COSTS AND FEES
                                                     16
                                                     17                   There should be no dispute that CERT’s status as an intervenor, as opposed to an
                                                     18    original party, is no bar to a recovery of attorney’s fees. Intervenors “enter the suit with the status
                                                     19    of original parties and are fully bound by all future court orders.” United States v. State of Or. (9th
                                                     20    Cir. 1981) 657 F.2d 1009, 1014; see also Schneider v. Dumbarton Developers, Inc. (D.C. Cir. 1985)
                                                     21    767 F.2d 1007, 1017 (“When a party intervenes, it becomes a full participant in the lawsuit and is
                                                     22    treated just as if it were an original party.”); Alvarado v. J.C. Penney Co. (10th Cir. 1993) 997 F.2d
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           803, 805(“We agree that when a party intervenes, it becomes a full participant in the lawsuit and is
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           treated just as if it were an original party.”). In this case, CERT did not even have to resort to an
                                                     25
                                                           adversarial process in order to intervene. As noted above, both Plaintiff Cal Chamber and Defendant
                                                     26
                                                           Xavier Becerra stipulated to CERT’s intervention on November 11, 2019. (ECF No. 28) Four days
                                                     27
                                                           later, the Court signed an order granting CERT’s motion to intervene as a party defendant. (ECF No.
                                                     28                                                      10
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 16 of 38
                                                                                                                         F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           29) At that point, CERT entered the case with the same rights and obligations as an original party.
                                                      2                    More specifically, an intervenor has just as much capacity to end up a “prevailing
                                                      3    party” as any plaintiff or defendant. “An intervenor is considered a prevailing party for the purposes
                                                      4    of an award of costs so long as the intervenor's position actually prevails and the intervenor
                                                      5    substantially contributed to the resolution of the issues presented by the matter.” MDT Corp. v. New
                                                      6    York Stock Exchange, Inc. (C.D. Cal. 1994) 858 F.Supp. 1028, 1035 (citing Delta Air Lines v. Civil
                                                      7    Aeronautics Board (D.C.Cir.1974) 505 F.2d 386; Smith v. Board of School Commissioners of Mobile
                                                      8    County (S.D.Ala.1988) 119 F.R.D. 440).
                                                      9                    In this case, there is no question that CERT’s position prevailed. First, CERT had
                                                     10    to file a motion just to achieve party status, and when it did so, Cal Chamber and the State both
                                                     11
               555 east ocean boulevard, suite 800




                                                           conceded the point, signing off on a stipulation to grant CERT’s motion. (ECF Nos. 13, 28) After
                 a professional law corporation
                  long beach, california 90802




                                                     12    entering the case, CERT engaged in two law and motion matters, the first being a motion to dismiss,
metzger law group




                                                     13    and the second being an opposition brief to Cal Chamber’s motion for a preliminary injunction.
                                                     14    First, the Court granted the motion to dismiss, and then it denied Cal Chamber’s motion for
                                                     15    preliminary injunction as a direct consequence of the dismissal of the claims that CERT had
                                                     16    successfully contested in its Rule 12(b)(6) motion. CERT’s prevailing party status is particularly
                                                     17    evident in this case, as Cal Chamber’s complaint was an attempt to blockade litigation that CERT
                                                     18    has been carrying on for ten years on behalf of the public without payment. To date, CERT has
                                                     19    invested millions of dollars’ worth of time into the coffee litigation, for which it has not yet been
                                                     20    paid, in the expectation that CERT will recover its very significant fees in the matter after the
                                                     21    litigation finally resolves.
                                                     22                    There is also no question that CERT substantially contributed to the resolution of the
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           issues presented by the matter. First, when the Court granted the motion to dismiss, it specifically
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           cited the Anti-Injunction Act argument that had been raised by CERT, but not by co-defendant State
                                                     25
                                                           of California. (ECF No. 54, p.7) Second, CERT was the only party that opposed the motion for
                                                     26
                                                           preliminary injunction on the basis that such an injunction would constitute an unconstitutional prior
                                                     27
                                                           restraint on CERT’s speech and petition rights under the First Amendment, both of which are
                                                     28                                                     11
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 17 of 38
                                                                                                                           F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           grounds that would have required denial of the injunction, even if Cal Chamber’s complaint had not
                                                      2    been dismissed. See Alexander v. United States (1993) 509 U.S. 544, 550 (“The term prior restraint
                                                      3    is used to describe administrative and judicial orders forbidding certain communications when issued
                                                      4    in advance of the time that such communications are to occur.”). See also Exeitis USA Inc. v. First
                                                      5    Databank, Inc., 2017 WL 6539909 at *4 (N.D. Cal. 2017) (“This presumption [against constitutional
                                                      6    validity] exists even when the party seeking the restraint alleges that the speech is false or will have
                                                      7    harmful ramifications.” (citing New York Times Co. v. U.S. (1971) 403 U.S. 713 at 714 (denying
                                                      8    injunction prohibiting publication of Pentagon Papers even in light of asserted threat to national
                                                      9    security interests.)).
                                                     10
                                                     11
               555 east ocean boulevard, suite 800




                                                                           4.       CCP § 1021.5 IS A PROPER BASIS FOR AN AWARD OF
                 a professional law corporation
                  long beach, california 90802




                                                     12                             ATTORNEY’S FEES IN FAVOR OF CERT
metzger law group




                                                     13
                                                     14                    California Code of Civil Procedure § 1021.5 states in relevant part as follows:
                                                     15                    Upon motion, a court may award attorneys' fees to a successful party
                                                                           against one or more opposing parties in any action which has resulted
                                                     16                    in the enforcement of an important right affecting the public interest
                                                                           if: (a) a significant benefit, whether pecuniary or nonpecuniary, has
                                                     17                    been conferred on the general public or a large class of persons, (b)
                                                                           the necessity and financial burden of private enforcement, or of
                                                     18                    enforcement by one public entity against another public entity, are
                                                                           such as to make the award appropriate, and (c) such fees should not
                                                     19                    in the interest of justice be paid out of the recovery, if any.
                                                     20
                                                     21                    California courts have held that intervenors are entitled to seek fee awards under

                                                     22    section 1021.5, just like any other party. “[W]hen a party qualifies and enters an action as an

                                                     23    intervenor, it is vested ‘with all of the same procedural rights and remedies of the original parties
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           [citation], including the right to seek attorneys' fees under section 1021.5 in a public interest lawsuit
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25    on equal terms with the original parties.” City of Santa Monica v. Stewart (2005) 126 Cal.App.4th

                                                     26    43, 87.

                                                     27    //

                                                     28                                                       12
                                                                   INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                                NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 18 of 38
                                                                                                                          F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                          “Three basic criteria are required to support an award of attorneys' fees under section
                                                      2    1021.5: (1) the action resulted in the enforcement of an important right affecting the public interest;
                                                      3    (2) a significant benefit was conferred on the general public or a large class of persons; and (3) the
                                                      4    necessity and financial burden of private enforcement were such as to make the award appropriate.”
                                                      5    Abouab v. City and County of San Francisco (2006) 141 Cal.App.4th 643, 663. In this case, CERT
                                                      6    has fulfilled all of the requirements for a fee award under section 1021.5.
                                                      7                   First, CERT’s filings in the case resulted in the enforcement of an important right
                                                      8    affecting the public interest. As drafted, Cal Chamber’s complaint sought to do three things: (1)
                                                      9    enjoin existing Proposition 65 claims regarding acrylamide; (2) enjoin prospective enforcement of
                                                     10    Proposition 65 regarding acrylamide; and (3) obtain a finding that the entirety of Proposition 65's
                                                     11
               555 east ocean boulevard, suite 800




                                                           warning requirement is unconstitutional on its face. After CERT intervened in the case and pointed
                 a professional law corporation
                  long beach, california 90802




                                                     12    out that Cal Chamber’s action was a patent violation of the Anti-Injunction Act with respect to every
metzger law group




                                                     13    pending Proposition 65 claim, Cal Chamber realized that it had overreached and began to backpedal,
                                                     14    attempting to “clarify” that its complaint had not actually meant what the plain language said, and
                                                     15    that it did not seek to enjoin pending matters. However, the Court agreed with CERT that the
                                                     16    complaint said what it said, and that “[a]s currently pled, however, plaintiff’s request for an
                                                     17    injunction is not merely prospective.” (ECF No. 56, 7:15-16). This, the Court held, served as a basis
                                                     18    to dismiss the First Amendment claim and corresponding request for Injunctive relief. (Id. at 7:25-
                                                     19    27) By obtaining a dismissal on this basis, CERT safeguarded the public right to see pending
                                                     20    acrylamide claims carried out to their conclusion. This is no small thing, given that Cal Chamber’s
                                                     21    complaint admitted that there were 170 acrylamide-related notices of violation sent out in the first
                                                     22    10 months of 2019 alone. (ECF No. 1, ¶57) Lastly, the right to enforce Proposition 65 is, by its very
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           nature, an important right affecting public interest, because all enforcement of Proposition 65 is
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           carried out on behalf of all California consumers.
                                                     25
                                                                          Second, CERT’s intervention conferred a significant benefit on the general public or
                                                     26
                                                           a large class of persons. Proposition 65 was drafted specifically to benefit the general public, with
                                                     27
                                                           a preamble stating that “The people of California find that hazardous chemicals pose a serious
                                                     28                                                      13
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 19 of 38
                                                                                                                            F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           potential threat to their health and well-being . . . The people therefore declare their rights:. . . “(c)
                                                      2    To secure strict enforcement of the laws controlling hazardous chemicals and deter actions that
                                                      3    threaten public health and safety.” Consumer Advocacy Group, Inc. v. Exxon Mobil Corp. (2002)
                                                      4    104 Cal.App.4th 438, 448. Therefore, any action that preserves the rights of enforcers to pursue
                                                      5    either pending or prospective Proposition 65 enforcement is an action conferring a significant benefit
                                                      6    on the general public. Furthermore, “[i]t is not necessary for a plaintiff to achieve a favorable final
                                                      7    judgment to qualify for attorneys' fees so long as the plaintiff's actions were the catalyst for the
                                                      8    defendant's actions, but there must be some relief to which the plaintiff's actions are causally
                                                      9    connected.” Coalition for a Sustainable Future in Yucaipa v. City of Yucaipa (2015) 238
                                                     10    Cal.App.4th 513, 521. In this case, at the very least, CERT’s actions resulted in dismissal of the
                                                     11
               555 east ocean boulevard, suite 800




                                                           complaint with a ruling that any amendment to the complaint must specifically exclude pending
                 a professional law corporation
                  long beach, california 90802




                                                     12    enforcement actions from any request for relief. This was the catalyst for Cal Chamber’s First
metzger law group




                                                     13    Amended Complaint, which now purports to seek injunctive and declaratory relief only with respect
                                                     14    to future enforcement actions. (ECF No. 57, ¶11)
                                                     15                    Third, the necessity and financial burden of private enforcement are such as to make
                                                     16    the award appropriate. “The necessity and financial burden requirement really examines two issues:
                                                     17    whether private enforcement was necessary and whether the financial burden of private enforcement
                                                     18    warrants subsidizing the successful party's attorneys.” In re Taco Bell Wage and Hour Actions (E.D.
                                                     19    Cal. 2016) 222 F.Supp.3d 813, 826 (quoting In re Conservatorship of Whitley (2010) 50 Cal.4th
                                                     20    1206, 1214. In this case, private enforcement was necessary because CERT, as a private enforcer,
                                                     21    has rights that are entirely distinct from those of the Attorney General. These include the right to
                                                     22    bring private enforcement actions, as specifically authorized by Cal. Health & Safety Code §
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           25249.7(d), and the right be free of prior restraint of speech, which does not apply to the State.
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           CERT asserted both of these rights, first in its motion to dismiss, and second in its opposition to Cal
                                                     25
                                                           Chamber’s motion for preliminary injunction.
                                                     26
                                                                           As for the financial burden, “an award on the ‘private attorney general’ theory is
                                                     27
                                                           appropriate when the cost of the claimant's legal victory transcends his personal interest, that is,
                                                     28                                                       14
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 20 of 38
                                                                                                                           F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           when the necessity for pursuing the lawsuit placed a burden on the plaintiff “out of proportion to his
                                                      2    individual stake in the matter.” County of Inyo v. City of Los Angeles (1978) 78 Cal.App.3d 82, 89
                                                      3    (citing Serrano v. Priest (1977) 20 Cal.3d 25, 47). In this case, CERT definitely had an
                                                      4    organizational “personal stake” in the matter, given that Cal Chamber’s lawsuit threatened to bar
                                                      5    CERT from continuing to privately enforce Proposition 65 with respect to acrylamide. However,
                                                      6    because the complaint specifically sought injunctive and declaratory relief as to all private enforcers,
                                                      7    CERT’s actions conferred a cognizable benefit upon all private enforcers. As the complaint itself
                                                      8    noted, numerous private enforcers have combined to send out hundreds of notices of violation
                                                      9    regarding acrylamide in food products, many of which have resulted in settlements for those
                                                     10    enforcers. (ECF No. 1, ¶¶55-58) Now, thanks to CERT’s actions in the case, Cal Chamber has
                                                     11
               555 east ocean boulevard, suite 800




                                                           amended its complaint to specify that it does not seek declaratory or injunctive relief regarding any
                 a professional law corporation
                  long beach, california 90802




                                                     12    cases that are currently pending. Therefore, even though Cal Chamber has been permitted to amend
metzger law group




                                                     13    its complaint, CERT’s victory on its motion to dismiss has ensured that the pending enforcement
                                                     14    actions of all enforcers will be permitted to carry on. That is undoubtedly a benefit to those enforcers,
                                                     15    which transcends CERT’s personal stake in the action. Perhaps more importantly, all Proposition
                                                     16    65 private enforcement actions are brought on behalf of the People of the State of California.
                                                     17    Therefore, CERT’s victory has conferred a benefit upon each of the 39 million residents of this state.
                                                     18
                                                     19                    5.      AN ATTORNEY’S FEE AWARD UNDER CALIFORNIA CODE OF
                                                     20                            CIVIL PROCEDURE § 1021.5 IS APPROPRIATE IN THIS CASE
                                                     21
                                                     22                    In opposing an award of attorney’s fees, Cal Chamber may argue that section 1021.5,
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           a California statute, does not provide a basis for a fee award in this federal action. However, such
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           an argument would be unavailing. “When California plaintiffs prevail in federal court on California
                                                     25
                                                           claims, they may obtain attorneys' fees under section 1021.5.” See Mangold v. Cal. Pub. Utils.
                                                     26
                                                           Comm'n (9th Cir.1995)67 F.3d 1470, 1478. The “central question” in such a case is whether the
                                                     27
                                                           claim should be viewed as a state-law claim or a federal claim, “for the answer to that question will
                                                     28                                                       15
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 21 of 38
                                                                                                                           F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           determine whether they are entitled to seek attorneys’ fees pursuant to California’s § 1021.5 in
                                                      2    federal court.” Independent Living Center of Southern California, Inc. v. Kent (9th Cir. 2018) 909
                                                      3    F.3d 272, 278. For example, where a party seeks an injunction against enforcement of California
                                                      4    state legislation on the ground that it violates a federal statute, that party is entitled to seek a fee
                                                      5    award under the state law of section 1021.5. See id. at 282-83. In this case, it was Cal Chamber that
                                                      6    sought an injunction of state legislation (Proposition 65) on the ground that it violates federal law
                                                      7    (the Constitution). The claim was firmly rooted in the substantive law of Proposition 65, with both
                                                      8    the original and the amended complaint discussing the regulatory and enforcement requirements at
                                                      9    length, and arguing that the state-law enforcement mechanism places an improper burden on the
                                                     10    defendant in all Proposition 65 actions. Therefore, this case must be regarded as sounding in state
                                                     11
               555 east ocean boulevard, suite 800




                                                           law for purposes of CERT’s request for a fee award under section 1021.5.
                 a professional law corporation
                  long beach, california 90802




                                                     12                    Lastly, when CERT defeated Cal Chamber’s claim with its motion to dismiss, the fact
metzger law group




                                                     13    that CERT was acting as a defendant, rather than a plaintiff, is of no moment. “Section 1021.5
                                                     14    provides for a fee award to a ‘successful party’ and draws no distinctions between plaintiffs and
                                                     15    defendants.” Willard v. Kelley (2015) 238 Cal.App.4th 1049, 1054 (quoting County of San Luis
                                                     16    Obispo v. Abalone Alliance (1986) 178 Cal.App.3d 848, 869. Therefore, “so long as state law does
                                                     17    not run counter to a valid federal statute or rule of court, and usually it will not, state law denying
                                                     18    the right to attorney's fees or giving a right thereto, which reflects a substantial policy of the state,
                                                     19    should be followed.” MRO Communications, Inc. v. American Tel. & Tel. Co. (9th Cir. 1999) 197
                                                     20    F.3d 1276, 1281.
                                                     21
                                                     22                    6.      IN THE ALTERNATIVE, 42 USC § 1988 IS ALSO A PROPER BASIS
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                                                   FOR AN AWARD OF ATTORNEY’S FEES
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                                           Even if the Court does not agree that section 1021.5 is an appropriate mechanism for
                                                     26
                                                           awarding CERT its fees, it may still do so under 42 USC § 1988, which permits an award of
                                                     27
                                                           attorney’s fees in a case such as this one. 42 USC 1988(b) states that “In any action or proceeding
                                                     28                                                       16
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 22 of 38
                                                                                                                            F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           to enforce a provision of sections . . . 1983, . . . the court, in its discretion, may allow the prevailing
                                                      2    party, other than the United States, a reasonable attorney's fee as part of the costs....”
                                                      3                    Section 1983, of course, states that “[e]very person who, under color of any statute,
                                                      4    ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia,
                                                      5    subjects, or causes to be subjected, any citizen of the United States or other person within the
                                                      6    jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the
                                                      7    Constitution and laws, shall be liable to the party injured in an action at law.” In this case, Cal
                                                      8    Chamber’s initial complaint did exactly that: it was an action at law alleging that the State of
                                                      9    California, and all private enforcers, were depriving the constitutional rights of Cal Chamber’s
                                                     10    members by enforcing Proposition 65 against them. It is a longstanding rule that matters in which
                                                     11
               555 east ocean boulevard, suite 800




                                                           attorney’s fees may be awarded under section 1988 include actions alleging first amendment
                 a professional law corporation
                  long beach, california 90802




                                                     12    violations. See, e.g., Supreme Court of Virginia v. Consumers Union of U. S., Inc. (1980) 446 U.S.
metzger law group




                                                     13    719, 736; Universal Amusement Co., Inc. v. Vance (5th Cir. 1978) 587 F.2d 159, 172n25.
                                                     14    Furthermore, intervenors may be considered as prevailing parties entitled to an award of attorneys'
                                                     15    fees under section1988, just as they are under CCP § 1021.5. See ECOS, Inc. v. Brinegar (M.D.N.C.
                                                     16    1987) 671 F.Supp. 381, 387. Lastly, while Cal Chamber may argue that the initial complaint did not
                                                     17    expressly reference section 1983, it is clear that Cal Chamber intended its initial complaint to assert
                                                     18    its rights under section 1983, because Cal Chamber has amended its complaint to expressly do so.
                                                     19    (ECF No. 56, ¶¶88-96). Therefore, there is no reason why the Court should decline to make a fee
                                                     20    aware under 42 USC § 1988.
                                                     21
                                                     22                    7.      THE FEES REQUESTED BY CERT ARE REASONABLE
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                                           CERT seeks an award of $157,560.00 in attorneys’ fees in this matter, which is
                                                     25
                                                           reasonable based on the hours worked and applicable billing rates. To determine whether fees are
                                                     26
                                                           reasonable, the court must consider (1) whether the attorneys charged a reasonable hourly rate and
                                                     27
                                                           (2) whether the time attorneys logged on the case was reasonable—i.e., did the attorneys waste or
                                                     28                                                        17
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 23 of 38
                                                                                                                           F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           otherwise unnecessarily spend time on the matter. See Judicial Watch, Inc. v. DOJ (D.D.C. 2011)
                                                      2    774 F. Supp. 2d 225, 232.
                                                      3                   Attorneys’ fees are calculated based on the “lodestar,” which is the number of hours
                                                      4    the lawyers reasonably spent on the case multiplied by the lawyers’ hourly rates. A lawyer’s hourly
                                                      5    rate is measured by its fair market value, “regardless of whether [the party] is represented by private
                                                      6    or non-profit counsel.” Blum v. Stenson (1984) 465 U.S. 886, 895. To recover, the movant must
                                                      7    provide “contemporaneous, complete, and standardized time records which accurately reflect the
                                                      8    work done by each attorney.” Nat’l Ass’n of Concerned Veterans v. Sec’y of Def. (D.C. Cir. 1982)
                                                      9    675 F.2d 1319, 1327. The party opposing the fee award then has the burden to challenge, by
                                                     10    affidavit or brief with sufficient specificity to give fee applicants notice, the reasonableness of the
                                                     11
               555 east ocean boulevard, suite 800




                                                           requested fee. See Baker v. John Morrell & Co. (N.D. Iowa 2003) 263 F.Supp.2d 1161, 1189 (citing
                 a professional law corporation
                  long beach, california 90802




                                                     12    Bell v. United Princeton Props., Inc. (3d Cir.1989) 884 F.2d 713).
metzger law group




                                                     13                   CERT      has   provided     complete,    detailed       billing          records,            which            were
                                                     14    contemporaneously recorded and accurately reflect the work done by each attorney. The records
                                                     15    reflect the date, time, and nature of each activity, and describe each task performed. Each entry is
                                                     16    clearly labeled with the name of the attorney performing the work, the attorney’s rate, the hours of
                                                     17    work performed on the activity, and the total amount charged for the activity. Thus CERT has
                                                     18    provided satisfactory billing records in this matter.
                                                     19                   CERT is also entitled to recover fees for its work to obtain fees in this matter. It is
                                                     20    well settled that hours reasonably devoted to a request for fees are compensable. See, e.g., Brown
                                                     21    v. Sullivan (9th Cir. 1990) 916 F.2d 492, 497 (quoting General Fed'n of Women's Clubs v. Iron Gate
                                                     22    Inn, Inc. (D.C.App.1988) 537 A.2d 1123, 1129–1130) (“The law is well established that, when fees
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           are available to the prevailing party, that party may also be awarded fees on fees, i.e., the reasonable
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           expenses incurred in the recovery of its original costs and fees.”); see also Wal-Mart Stores, Inc. v.
                                                     25
                                                           City of Turlock (E.D. Cal. 2007) 483 F.Supp.2d 1023, 1041. Accordingly, the Court should award
                                                     26
                                                           all of the fees requested herein.
                                                     27
                                                     28                                                      18
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 24 of 38
                                                                                                                     F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                         8.     CONCLUSION
                                                      2
                                                      3                  For each of the foregoing reasons, the present motion should be granted, and the
                                                      4    Court should award CERT $157,560.00 in attorney’s fees.
                                                      5
                                                      6    DATED: March 30, 2020                 METZGER LAW GROUP
                                                                                                 A Professional Law Corporation
                                                      7
                                                      8
                                                                                                     /s/ Raphael Metzger
                                                      9                                          ______________________________
                                                                                                 RAPHAEL METZGER, ESQ.
                                                     10                                          Attorneys for Intervenor Defendant
                                                                                                 COUNCIL FOR EDUCATION AND
                                                     11
               555 east ocean boulevard, suite 800




                                                                                                 RESEARCH ON TOXICS (“CERT”)
                 a professional law corporation
                  long beach, california 90802




                                                     12
metzger law group




                                                     13
                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28                                                 19
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 25 of 38
                                                                                                                            F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                                     DECLARATION OF RAPHAEL METZGER
                                                      2
                                                      3                    I, Raphael Metzger, declare as follows:
                                                      4
                                                      5                    1.      I am an attorney at law, duly licensed and authorized to practice law in the
                                                      6    State of California. I have been a member of the California Bar since 1984. I am admitted to
                                                      7    practice law in all federal district courts in the State of California, the United States Court of Appeals
                                                      8    for the Ninth Circuit, and the United States Supreme Court.
                                                      9                    2.      Unless the context indicates otherwise, I have personal knowledge of the
                                                     10    matters set forth hereinafter and, if called as a witness, I would competently testify thereto.
                                                     11
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12                    MY EXPERIENCE AS AN ENVIRONMENTAL LITIGATOR
metzger law group




                                                     13
                                                     14                    3.      Throughout my legal career, I have specialized in complex litigation.
                                                     15                    4.      In my first three years of practice, I was a securities litigator, first defending
                                                     16    securities fraud and racketeering cases, and then prosecuting such cases on behalf of investors,
                                                     17    including a successful class action on behalf of several thousand defrauded investors.
                                                     18                    5.      In 1987, I first became involved in environmental litigation, when I assumed
                                                     19    the representation of a corporation that owned a heavily contaminated state Superfund site.
                                                     20                    6.      I have by now concentrated my practice in the field of environmental litigation
                                                     21    for about 30 years.
                                                     22                    7.      My experience in environmental litigation includes real property
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           contamination, toxic tort personal injury cases, and Proposition 65 cases.
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                                           8.      My experience in real property contamination cases began in 1987, when I
                                                     25
                                                           began litigating a CERCLA case against several oil and disposal companies. As part of this
                                                     26
                                                           litigation, I litigated an appeal that established the pleading requirements for such cases.
                                                     27
                                                                           9.      In the ensuing years I defended suits brought by environmental enforcement
                                                     28                                                       20
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 26 of 38
                                                                                                                          F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           agencies seeking millions of dollars in civil penalties, litigated environmental cases alleging common
                                                      2    law claims for pollution to real property and groundwater, litigated cases involving leaking
                                                      3    underground storage tanks, and litigated environmental insurance coverage cases.
                                                      4                   10.     I began litigating toxic tort personal injury cases in 1990. Most of my work
                                                      5    in this field has involved occupational cancer and lung disease. I have litigated several hundred toxic
                                                      6    tort cases, a number of these against as many as 50 chemical companies and oil companies, for
                                                      7    causing such cancers as leukemia, lymphoma, multiple myeloma, kidney cancer, as well as other
                                                      8    malignancies and diseases. I have also litigated cases against chemical manufacturers and others for
                                                      9    causing interstitial lung disease, reactive airways disease, other pulmonary diseases,
                                                     10    glomerulonephritis and other kidney diseases.
                                                     11
               555 east ocean boulevard, suite 800




                                                                          11.     On behalf of clients suffering toxic injuries who required organ transplants,
                 a professional law corporation
                  long beach, california 90802




                                                     12    I have also successfully litigated against health care providers who declined coverage for lung and
metzger law group




                                                     13    bone marrow transplants.
                                                     14                   12.     Most of my work in toxic injury cases has involved hematologic cancers and
                                                     15    lung disease. The hematologic cancer cases have primarily been cases for diseases caused by
                                                     16    petrochemicals, i.e., cases in which workers developed leukemia or other hematologic disease as a
                                                     17    result of occupational exposure to benzene, toluene, xylene, hexane and related chemicals. I have
                                                     18    litigated well more than 100 such cases, obtaining recoveries for my clients suffering from
                                                     19    hematologic malignancies in six and seven figures.
                                                     20                   13.     In 2002, my firm filed the first Proposition 65 case regarding acrylamide in
                                                     21    french fries sold by fast food restaurants – Council for Education and Research on Toxics v.
                                                     22    McDonald’s Corporation and Burger King Corporation. After initially opposing the filing of said
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           action, the California Attorney General intervened in that action and my firm co-litigated that case
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           with the California Attorney General. Said case settled favorably in about 2007.
                                                     25
                                                                          14.     The Attorney General also filed a Proposition 65 case regarding acrylamide
                                                     26
                                                           in potato chips, which case was consolidated with CERT’s case against McDonald’s and Burger
                                                     27
                                                           King. My firm also co-litigated that case with the Attorney General.
                                                     28                                                      21
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 27 of 38
                                                                                                                          F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                            15.    I personally prepared and deposed many of the experts in the two cases
                                                      2    regarding acrylamide in potato products.
                                                      3                     16.    I have written many articles regarding toxic tort litigation, and have been the
                                                      4    author of a column regarding toxic tort litigation in the Los Angeles Daily Journal and Mealey’s
                                                      5    Emerging Toxic Torts. My articles and other information on my firm’s website have been cited in
                                                      6    the Deskbook on the Management of Complex Civil Litigation published by the Judicial Council of
                                                      7    California.
                                                      8                     17.    I am a member of environmental litigation groups sponsored by several legal
                                                      9    organizations.     I have served as President of the Section on Toxic, Environmental and
                                                     10    Pharmaceutical Torts (“STEP”) of the American Association for Justice (“AAJ”) formerly known
                                                     11
               555 east ocean boulevard, suite 800




                                                           as the Association of Trial Lawyers of America (“ATLA”), as well as Secretary, Treasurer, and Vice-
                 a professional law corporation
                  long beach, california 90802




                                                     12    President of this national legal organization. For several years I have also chaired the Benzene
metzger law group




                                                     13    Litigation Group of AAJ. I have been a speaker at toxic tort conferences sponsored by Mealey’s
                                                     14    Publications and HarrisMartin Publishers, the American Bar Association, the American Association
                                                     15    for Justice, Consumer Attorneys of California, California Applicant’s Attorneys Association,
                                                     16    California Industrial Hygiene Association, California Society of Industrial Medicine and Surgery,
                                                     17    and bar associations.     For several years, I have chaired several national benzene litigation
                                                     18    conferences sponsored by Mealey’s and HarrisMartin. I have also spoken at continuing education
                                                     19    legal conferences regarding Proposition 65 issues.
                                                     20                     18.    My associate, Scott Brust, has been practicing law since 2001. His past work
                                                     21    has included personal injury, construction defect litigation, contract disputes, and land use issues.
                                                     22    He has litigated cases throughout Northern and Southern California. Mr. Brust has argued multiple
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           cases before the California Court of Appeal, and has broad experience briefing appeals and writ
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           petitions.
                                                     25
                                                     26
                                                     27
                                                     28                                                      22
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 28 of 38
                                                                                                                          F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                                                        MY FIRM
                                                      2
                                                      3                   19.     I am the principal of the Metzger Law Group, a toxic tort litigation firm in
                                                      4    Long Beach, which I founded 30 years ago.
                                                      5                   20.     My firm currently employs six attorneys and a support staff of more than 15
                                                      6    employees, including discovery paralegals, legal assistants, medical paralegals, research assistants
                                                      7    and other technical personnel capable of handling complex litigation support, researching medical
                                                      8    and toxicology issues, and maintaining the firm’s library of a few thousand books and almost 60,000
                                                      9    medical, toxicology, epidemiology, and scientific studies, all of which are accessed through a
                                                     10    database which I designed and created.
                                                     11
               555 east ocean boulevard, suite 800




                                                                          21.     My firm also engages in a substantial environmental appellate practice.
                 a professional law corporation
                  long beach, california 90802




                                                     12    Among my firm’s successful appeals are Ascon Properties, Inc. v. Mobil Oil Corp. (9th Cir. 1989)
metzger law group




                                                     13    866 F.2d 1149 (establishing CERCLA pleading requirements in the Ninth Circuit); Bockrath v.
                                                     14    Aldrich Chemical Co., Inc. (1999) 21 Cal.4th 71, 86 Cal.Rptr.2d 846 (establishing pleading
                                                     15    requirements for toxic tort actions in California courts); Arnold v. Dow Chemical Co. (2001) 91
                                                     16    Cal.App.4th 698, 110 Cal.Rptr.2d 722 (holding that the Federal Insecticide and Rodenticide Act does
                                                     17    not preempt claims that pesticidal products are defectively designed); Hernandez v. Superior Court
                                                     18    (2003) 112 Cal.App.4th 285, 4 Cal.Rptr.3d 883 (holding trial courts may not require toxic tort
                                                     19    plaintiffs to prove a prima facie case of causation, as such violates attorney work product privilege);
                                                     20    Tellez-Cordova v. Campbell-Hausfeld/Scott Fetzger Co. (2004) 129 Cal.App.4th 577, 28 Cal.Rptr.3d
                                                     21    744 (upholding products liability for defective warnings on machines that create toxic chemical
                                                     22    exposures); Tanoh v. Dow Chemical Co. (9th Cir. 2009) 561 F.3d 945 (ruling that toxic tort attorneys
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           may segregate similar claims of several hundred plaintiffs into separate cases of less than 100
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           plaintiffs each and thereby avoid removal to federal court under the Class Action Fairness Act
                                                     25
                                                           (“CAFA”)); Jones v. ConocoPhillips (2011) 198 Cal.App.4th 1187 (clarifying pleading requirements
                                                     26
                                                           for toxic tort actions in California); Ramos v. Brenntag Specialties, Inc. (2016) 63 Cal.4th 500
                                                     27
                                                           (Supreme Court holds that component parts doctrine does not preclude claim by worker who handled
                                                     28                                                      23
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 29 of 38
                                                                                                                           F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           raw materials during manufacturing process).
                                                      2
                                                      3                          THE COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS
                                                      4                                                   (CERT)
                                                      5
                                                      6                    22.     My client in these cases is the Council for Education and Research on Toxics
                                                      7    (CERT).
                                                      8                    23.     CERT is a California public benefit corporation, whose charitable purposes
                                                      9    are fostering education and research regarding toxic substances.
                                                     10                    24.     CERT has been qualified by the Internal Revenue Service and the California
                                                     11
               555 east ocean boulevard, suite 800




                                                           Franchise Tax Board as a Section 501(c)(3) tax-exempt charitable organization.
                 a professional law corporation
                  long beach, california 90802




                                                     12                    25.     CERT does not engage in any appreciable fundraising activities. CERT is
metzger law group




                                                     13    able to direct almost all of the charitable donations it receives to its charitable purposes, because all
                                                     14    of CERT’s officers and directors donate their services to the organization, and I donate my services
                                                     15    as CERT’s general counsel.
                                                     16                    26.     In the Spring of 2002, shortly after Swedish investigators reported finding very
                                                     17    high levels of the carcinogen acrylamide in fried potato products, CERT’s Board of Directors
                                                     18    recognized that this finding presented an issue of major importance to food safety - perhaps the most
                                                     19    important food safety issue of the century. Accordingly, CERT’s Board of Directors requested that
                                                     20    my firm represent it in a Proposition 65 action against major fast food companies for the purpose of
                                                     21    persuading or forcing the largest purveyors of french fries (McDonald’s Corporation and Burger
                                                     22    King Corporation) to provide Californians the cancer hazard warning required by California’s Safe
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           Drinking Water and Toxic Enforcement Act (Proposition 65) or to reduce the levels of acrylamide
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           in their french fries to an allowable level. I represented CERT in the case of Council for Education
                                                     25
                                                           and Research on Toxics v. McDonald's Corp., et al., Case No. BC280980. A few years later, the
                                                     26
                                                           Attorney General joined the suit and also sued manufacturers of potato chips (Frito-Lay and Procter
                                                     27
                                                           & Gamble). The cases were assigned to Judge Mortimer and settled in approximately 2007, when
                                                     28                                                       24
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 30 of 38
                                                                                                                        F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           the fast food companies agreed to give cancer hazard warnings and the potato chip manufacturers
                                                      2    reformulated their products using a new enzyme to prevent acrylamide formation. This lawsuit
                                                      3    proved to be a difficult, time-consuming, and lengthy and costly undertaking.
                                                      4                   27.     Soon after it was discovered that potato products cooked at high temperatures
                                                      5    contain acrylamide, acrylamide was discovered in brewed coffee. Upon successfully litigating the
                                                      6    prior acrylamide case against McDonalds and Burger King, CERT’s Board of Directors asked that
                                                      7    my firm arrange for testing of samples of Defendants’ ready-to-drink coffee. When testing revealed
                                                      8    that the acrylamide content of Defendants’ ready-to-drink coffee products greatly exceeded the No
                                                      9    Significant Risk Level (“NSRL”), such that a cancer hazard warning was required (and no such
                                                     10    warnings were being given), CERT’s Board of Directors requested that my firm represent it in a
                                                     11
               555 east ocean boulevard, suite 800




                                                           Proposition 65 action against the sellers of ready-to-drink coffee in California for the purpose of
                 a professional law corporation
                  long beach, california 90802




                                                     12    persuading or forcing the largest purveyors of ready-to-drink coffee to provide Californians the
metzger law group




                                                     13    cancer hazard warning required by Proposition 65 or to reduce the levels of acrylamide in their
                                                     14    ready-to-drink coffee to an allowable level.
                                                     15
                                                     16                            THE ACRYLAMIDE-IN-COFFEE LAWSUIT
                                                     17
                                                     18                   28.     Acrylamide is a potent carcinogen and neurotoxin, and has been listed as a
                                                     19    chemical known to the State of California to cause cancer since January 1, 1990.
                                                     20                   29.     In 2002 Swedish researchers discovered that acrylamide is present at high
                                                     21    levels in many cooked foods, prompting the European Food Safety Authority (EFSA) to declare
                                                     22    acrylamide in food a “major public health concern.” Since approximately 40% of Americans develop
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           cancer and scientists attribute a like percentage of human cancers to carcinogens in the human diet,
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           CERT decided to devote its efforts and resources to remedying the major public health problem of
                                                     25
                                                           acrylamide in the human diet.
                                                     26
                                                                          30.     In late 2002 CERT filed the first case to enforce Proposition 65 regarding
                                                     27
                                                           acrylamide in french fries sold in fast food restaurants. CERT’s counsel co-litigated that case and
                                                     28                                                    25
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 31 of 38
                                                                                                                         F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           another case regarding acrylamide in potato chips with the California Attorney General. Those cases
                                                      2    were both successful and resulted in the entry of consent judgments in Los Angeles Superior Court,
                                                      3    conferring substantial benefits to California consumers. In the former case, french fry manufacturers
                                                      4    agreed to provide cancer hazard warnings informing consumers of the acrylamide cancer hazard and
                                                      5    in the latter case, potato chip manufacturers reduced acrylamide levels in potato chips in lieu of
                                                      6    providing cancer hazard warnings – the best result for public health, since removing carcinogens
                                                      7    from food reduces the cancer burden, whereas cancer hazard warnings merely inform consumers that
                                                      8    certain foods present significant cancer hazards, so they can make informed choices about purchasing
                                                      9    foods and thereby reduce their individual risks of cancer.
                                                     10                   31.     In March 2005, the California Office of Environmental Health Hazard
                                                     11
               555 east ocean boulevard, suite 800




                                                           Assessment (OEHHA) published a report titled “Characterization of Acrylamide Intake from Certain
                 a professional law corporation
                  long beach, california 90802




                                                     12    Foods,” in which OEHHA determined that all coffee drinkers have a significantly increased risk of
metzger law group




                                                     13    cancer from acrylamide in coffee, i.e., the No Significant Risk Level (NSRL) for exposure to
                                                     14    acrylamide from consumption of coffee was exceeded for coffee drinkers, even average and light
                                                     15    consumers. This report, by the agency responsible for implementing the Safe Drinking Water and
                                                     16    Toxic Enforcement Act of 1986, commonly known as Proposition 65, clearly informed coffee
                                                     17    roasters and retailers that they were exposing Californians to acrylamide in excess of the NSRL.
                                                     18    Nevertheless, the entire industry failed and refused to provide legally required cancer warnings.
                                                     19    Accordingly, CERT determined it would be necessary to sue the coffee industry to force it to comply
                                                     20    with Proposition 65 to protect the health of California coffee consumers (about 2/3 the population).
                                                     21                   32.     In 2010 CERT initiated litigation against the coffee industry regarding
                                                     22    acrylamide in coffee (CERT v. Starbucks, et al., Los Angeles Superior Court Case No. BC 435759),
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           with the goal of persuading coffee roasters to reduce acrylamide levels in coffee. The litigation
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           involves two consolidated cases against approximately 85 coffee roasters and retailers, most of
                                                     25
                                                           which are members of the National Coffee Association, the California Grocers Association, and the
                                                     26
                                                           California Chamber of Commerce. CERT asserted a single cause of action for violation of
                                                     27
                                                           Proposition 65. The complaint sought no damages, but rather sought an injunction enjoining
                                                     28                                                     26
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 32 of 38
                                                                                                                          F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           Defendants from continuing to violate Proposition 65, as well as civil penalties for violating
                                                      2    California law (3/4 of civil penalties are paid to OEHHA). The consolidated cases were assigned to
                                                      3    the Honorable Elihu M. Berle in the Complex Litigation Department of the Los Angeles Superior
                                                      4    Court.
                                                      5                      33.   Among the Defendants’ affirmative defenses were two statutory defenses and
                                                      6    two constitutional defenses - “False Compelled Speech” in violation of the First Amendment, and
                                                      7    federal preemption. In the Fall of 2014, Judge Berle tried the constitutional defenses and the “No
                                                      8    Significant Risk Level” defense, and on September 9, 2015, issued his Phase 1 Statement of
                                                      9    Decision, adjudging those defenses in favor of CERT and against all Defendants.
                                                     10                      34.   The Defendants sought review of the adverse decision against them on their
                                                     11
               555 east ocean boulevard, suite 800




                                                           First Amendment defense by way of petition for writ of mandate in the California Court of Appeal,
                 a professional law corporation
                  long beach, california 90802




                                                     12    which carefully considered their writ petition, but ultimately denied the petition for lack of merit.
metzger law group




                                                     13                      35.   In February, 2016, Plaintiff filed a Motion for Summary Adjudication for an
                                                     14    order finding that Plaintiff has established its prima facie case. The Court granted Plaintiff’s motion
                                                     15    in April, 2016.
                                                     16                      36.   In the Fall of 2017 Judge Berle tried Defendants’ last affirmative defense,
                                                     17    their “Alternative Risk Level” defense and, on May 9, 2018, issued a Phase 2 Statement of Decision,
                                                     18    adjudging Defendants’ last affirmative defense in favor of CERT and against all Defendants. In the
                                                     19    summer of 2018, the Defendants filed a motion to renew and reopen the trial of their First
                                                     20    Amendment Defense based on the Supreme Court’s decision in Nat’l Inst. of Family & Life
                                                     21    Advocates v. Becerra, 138 S.Ct. 2361 (2018) (NIFLA). However, Judge Berle denied the motion.
                                                     22                      37.   The Defendants then filed a second petition for writ of mandate, seeking
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           review of Judge Berle’s decision denying their motion to renew/reopen the trial of their First
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           Amendment Defense. In response to that petition, the Court of Appeal issued a temporary stay of
                                                     25
                                                           proceedings on the eve of the remedies trial, but after CERT filed a brief informing the court of the
                                                     26
                                                           new en banc decision of the Ninth Circuit in American Beverage Association v. City and County of
                                                     27
                                                           San Francisco, 916 F.3d 749 (9th Cir. 2019), the Court of Appeal vacated its temporary stay,
                                                     28                                                      27
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 33 of 38
                                                                                                                           F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           allowing Judge Berle to resume proceedings and to finish trial of the case.
                                                      2                    38.     In June 2018, OEHHA proposed a regulation to nullify Judge Berle’s decision.
                                                      3    On June 3, 2019, OEHHA adopted 27 CCR 25704, which purports to declare that carcinogens in
                                                      4    coffee do not present a significant risk of cancer - disregarding the agency’s own findings in its 2005
                                                      5    report. CERT has identified 14 grounds why OEHHA’s new regulation is invalid and unenforceable,
                                                      6    and asserted its validity claims in an action against OEHHA (CERT v. OEHHA et al., LASC Case
                                                      7    No. BC 721153). However, the judge in the new case abstained from adjudicating those claims,
                                                      8    instead deferring to Judge Berle to address the validity of the new regulation in the ongoing coffee
                                                      9    litigation.
                                                     10                    39.     In the summer of 2019, Defendants filed motions for leave to amend their
                                                     11
               555 east ocean boulevard, suite 800




                                                           answers to assert the regulation as a new affirmative defense, which were granted. CERT has filed
                 a professional law corporation
                  long beach, california 90802




                                                     12    seven motions for Summary Adjudication and one Motion for Judgment regarding the invalidity of
metzger law group




                                                     13    the regulation, and intends to file several additional motions that require advance discovery.While
                                                     14    the pending motions were scheduled to be heard this month, the hearings have been continued to
                                                     15    May 11, at the earliest, in light of the Coronavirus emergency.
                                                     16                    40.     When I became aware of the new lawsuit and obtained a copy of the
                                                     17    complaint, it became immediately apparent that Cal Chamber was attempting to obtain an injunction
                                                     18    that would directly interfere with the ongoing state coffee litigation, in violation of the federal Anti-
                                                     19    Injunction Act. It was also apparent that the complaint was subject to dismissal under the Rooker-
                                                     20    Feldman doctrine, as well as the Younger and Colorado River abstention doctrines.
                                                     21                    41.     On October 16, 2019, CERT filed a Motion to Dismiss under FRCP 12(b)
                                                     22    (ECF No. 8), along with a concurrent Motion to Intervene as a party defendant (ECF no. 10). Two
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           days later, Cal Chamber agreed to CERT’s intervention, filing a Statement of Non-Opposition on
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           October 18, 2019 (ECF No. 13). The parties later filed a stipulation for intervention (ECF No. 28),
                                                     25
                                                           which the Court signed on November 15, 2019 (ECF No. 29)
                                                     26
                                                                           42.     On November 1, 2019, the Attorney General filed its own motion to dismiss.
                                                     27
                                                           (ECF No. 20) However, the AG’s motion did not argue the Anti-Injunction Act as a basis for
                                                     28                                                       28
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 34 of 38
                                                                                                                         F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           dismissing the complaint.
                                                      2                   43.     On November 8, 2019, Cal Chamber filed a Motion for Preliminary Injunction
                                                      3    (ECF No. 26). Cal Chamber argued that “the Court should enjoin the Proposition 65 warning
                                                      4    requirement for cancer as applied to acrylamide in food products, including beverages.” (Id. at 2:28
                                                      5    – 3:2)
                                                      6                   44.     When I received Cal Chamber’s Motion for Preliminary Injunction, it was
                                                      7    immediately apparent that the motion, if granted, would strike at the heart of CERT’s mission as a
                                                      8    non-profit private enforcer of Proposition 65. The injunction order that Cal Chamber sought would
                                                      9    have barred CERT from acting as a private attorney general in any new enforcement matters, even
                                                     10    though the language of Proposition 65 expressly permits CERT to do so, and all of CERT’s prior
                                                     11
               555 east ocean boulevard, suite 800




                                                           Proposition 65 claims have been asserted on behalf of the People of the State of California. Thus
                 a professional law corporation
                  long beach, california 90802




                                                     12    any order issuing the requested preliminary injunction would have violated CERT’s own First
metzger law group




                                                     13    Amendment rights in two distinct ways, first by abridging CERT’s freedom of speech by barring
                                                     14    CERT from sending out any new Notices of Violation, and second by abridging CERT’s right to
                                                     15    petition by barring CERT from filing any new actions as a private enforcer.
                                                     16                   45.     On January 16, 2020, CERT filed its opposition to Cal Chamber’s Motion for
                                                     17    Preliminary Injunction, arguing that the requested injunction constituted an unlawful prior restraint
                                                     18    on the free speech rights enshrined in the Constitution, and in the statutory framework of Proposition
                                                     19    65 (ECF No. 43). The following day, CERT’s motion to dismiss was heard by the Court, and the
                                                     20    Court took the matter under submission.
                                                     21                   46.     Following the hearing on the motions, I had an in-person meet and confer
                                                     22    conference with Cal Chamber’s attorney Trent Norris on January 21, 2020 to discuss possible
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           resolution of CERT’s involvement in the case, along with CERT’s forthcoming claim for attorney’s
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           fees. Mr. Norris requested that I send him a written demand regarding my fees and the terms of any
                                                     25
                                                           dismissal.
                                                     26
                                                                          47.     On January 23, 2020, I sent a meet and confer email to Mr. Norris seeking
                                                     27
                                                           payment of fees and costs in the amount of $141,212.48. Attached hereto as Exhibit “A” is a true
                                                     28                                                     29
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 35 of 38
                                                                                                                         F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           and correct copy of my January 23 correspondence to Mr. Norris.
                                                      2                   48.     On March 3, 2020, the Court issued an order granting both motions to dismiss,
                                                      3    based in part upon the Anti-Injunction Act, which had only been raised by CERT. (ECF No. 56) In
                                                      4    its order dismissing the complaint, the Court reasoned that “plaintiff’s request for an injunction is
                                                      5    not merely prospective,” and therefore, was barred by the Anti-Injunction Act, which “bars the court
                                                      6    from granting plaintiff’s requested remedies, warranting dismissal under Rule 12(b)(6). (Id. at 7) In
                                                      7    light of the order granting dismissal of the complaint, the Court also denied Cal Chamber’s motion
                                                      8    for preliminary injunction, “as it is based on the dismissed claims.”(Id. at 10)
                                                      9                   49.     When the Court granted CERT’s motion to dismiss, it granted Cal Chamber
                                                     10    leave to amend its complaint. On March 16, 2020, Cal Chamber filed its First Amended Complaint.
                                                     11
               555 east ocean boulevard, suite 800




                                                           (ECF No. 57) The amended complaint filed by CalChamber does not identify CERT as a party
                 a professional law corporation
                  long beach, california 90802




                                                     12    anywhere, even though CERT had already become a party defendant before the First Amended
metzger law group




                                                     13    Complaint was filed.
                                                     14                   50.     In an effort to resolve the status of CERT, on March 17, 2020, I sent further
                                                     15    meet and confer correspondence to Mr. Norris, inquiring whether it was Cal Chamber’s intent to
                                                     16    dismiss CERT. Attached hereto as Exhibit “B” is a true and correct copy of my March 17
                                                     17    correspondence to Mr. Norris.
                                                     18                   51.     On March 18, Mr. Norris sent a reply email in which he stated that “I’m not
                                                     19    sure whether CERT still has an interest in this case,” but also not confirming that Cal Chamber had
                                                     20    intended to dismiss CERT. Attached hereto as Exhibit “C” is a true and correct copy of Mr. Norris’s
                                                     21    March 18 correspondence to me.
                                                     22                   52.     Given that CERT’s meet and confer efforts have not yet produced a resolution
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           regarding payment of CERT’s attorney’s fees, CERT now files this motion, in order to ensure that
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           it does not waive its right to seek a fee award.
                                                     25
                                                           //
                                                     26
                                                           //
                                                     27
                                                           //
                                                     28                                                       30
                                                                   INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                                NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 36 of 38
                                                                                                                           F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                                               MY FIRM’S HOURLY FEES
                                                      2
                                                      3                    53.      My hourly billing rate is $850 per hour, which I believe is reasonable given
                                                      4    my 30 years of experience and expertise as a toxic tort litigator. Indeed, as the lead trial attorney of
                                                      5    my firm, as the firm’s rainmaker who generates virtually all of the firm’s business, and as the
                                                      6    attorney responsible for generating most of the firm’s income which supports the salaries of the
                                                      7    firm’s associates and staff, I believe that the reasonable value of my time is actually in excess of
                                                      8    $1,000 per hour. I am also informed that litigators of the same level of experience in the field of
                                                      9    toxic tort litigation bill at a similar rate to mine.
                                                     10                    54.      The fees of my associates are all billed at lower rates based upon their
                                                     11
               555 east ocean boulevard, suite 800




                                                           experience and expertise, ranging from $800 to $200 per hour. The fees of the firm’s legal staff
                 a professional law corporation
                  long beach, california 90802




                                                     12    (paralegals) and technical staff (medical and scientific researchers) have all been billed at rates of
metzger law group




                                                     13    $150 per hour (for senior staff) and $100 per hour (for junior staff).
                                                     14                    55.      To date my firm has expended a total of 204.6 hours on this matter, with my
                                                     15    work comprising 139.2 hours, and the work of my associate Scott Brust comprising 68.4 hours.
                                                     16                    56.      Attached hereto as Exhibit “D” is a true and correct copy of an invoice report
                                                     17    that was run on my firms billing software, documenting all of the time entries devoted to this matter.
                                                     18    The report has been redacted in a handful of places to protect confidential information. To date, the
                                                     19    total amount of the attorney’s fees comes to $157,560.00.
                                                     20                    57.      I believe that in light of the documented amount of work that my firm has put
                                                     21    into this case, which has resulted in success for CERT, as well as a significant benefit to other
                                                     22    private enforcers and the public at large, the requested amount of $157,560.00 in fees would be fair,
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           //
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           //
                                                     25
                                                           //
                                                     26
                                                           //
                                                     27
                                                           //
                                                     28                                                        31
                                                                   INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                                NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 37 of 38
                                                                                                                         F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           just, reasonable, and equitable under all the circumstances
                                                      2                   I declare under penalty of perjury under the laws of the State of California that the
                                                      3    foregoing is true and correct.
                                                      4                   Executed March 30, 2020, at Long Beach, California.
                                                      5
                                                                                                              /s/ Raphael Metzger
                                                      6                                                  ______________________________
                                                                                                               Raphael Metzger
                                                      7
                                                      8
                                                      9
                                                     10
                                                     11
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12
metzger law group




                                                     13
                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28                                                    32
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-EFB Document 59 Filed 03/30/20 Page 38 of 38
                                                                                                                       F:\WP\Cases\1887\PLEADMOT\FEES\2020-03-19 Motion for Attorney's Fees.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                                           CERTIFICATE OF SERVICE
                                                      2
                                                      3                  I hereby certify that on March 30, 2020, I caused the foregoing document, described
                                                      4    as INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON
                                                      5    TOXICS’ NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES;
                                                      6    MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF RAPHAEL
                                                      7    METZGER, to be electronically filed with the Court’s CM/ECF filing system, which will send a
                                                      8    Notice of Electronic Filing to all parties of record who are registered with CM/ECF:
                                                      9                                                Trenton H. Norris, Esq.
                                                                                                         Sarah Esmaili, Esq.
                                                     10                                                S. Zachary Fayne, Esq.
                                                                                                        David M. Barnes, Esq.
                                                     11
               555 east ocean boulevard, suite 800




                                                                                                 Arnold & Porter Kaye Scholer LLP
                                                                                                Three Embarcadero Center, 10th Flr.
                 a professional law corporation
                  long beach, california 90802




                                                     12                                           San Francisco, CA 94111-4024
metzger law group




                                                                                                              (Plaintiff)
                                                     13                                              Telephone: (415) 471-3100
                                                                                               email: trent.norris@arnolderporter.com
                                                     14
                                                                                              Harrison Pollak, Deputy Attorney General
                                                     15                                        Joshua Purtle, Deputy Attorney General
                                                                                                    Office of the Attorney General
                                                     16                                                 1515 Clay St., 20th Flr.
                                                                                                         Oakland, CA 94612
                                                     17                                                      (Defendant)
                                                                                                     Telephone: (510) 879-0187
                                                     18                                          email: harrison.pollak@doj.ca.gov
                                                                                                      joshua.purtle@doj.ca.gov
                                                     19
                                                                           I declare that I am employed in the offices of a member of this court, at whose
                                                     20    direction service was made.
                                                     21                  Executed on March 30, 2020, at Long Beach, California.
                                                     22
                                                     23                                                      /s/ Nina S. Vidal
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                                                                        __________________________________
                                                                                                        Nina S. Vidal, Declarant
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28                                                   33
                                                               INTERVENOR -DEFENDANT COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS’
                                                            NOTICE OF MOTION AND MOTION FOR ATTORNEY’S FEES; MEMORANDUM OF POINTS AND
                                                                           AUTHORITIES; DECLARATION OF RAPHAEL METZGER
